DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following claims is/are pending in this office action: 1-20
Claim(s) 1-14, and 16-20 is/are rejected.
Claim 15 is objected.

Drawings
The drawings were received on 08/23/2018 are accepted.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/17/2020, 03/17/2020, 10/16/2019 have been accepted.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. Initialed and dated copies of Applicant’s IDS forms 1449 are attached to the Office Action.

Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Regarding claim 1-11, the claim limitation recites “machine-readable media”. However, the usage of the phrase “machine-readable media” is broad enough to include both “non-statutory” and “transitory” media. The specification further explicitly does not limit the utilization of a non-transitory machine-readable media (See specification Paras 0015, 0045, 0052, 0058, 0059, and 0062). Also, extrinsic evidence suggests that machine-readable media covers a signal per se. Therefore, when the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, claim 1 and its dependent claims non-transitory. A suggestion is made the Applicant to amend the claim to recite non-transitory machine-readable media.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowozin et al. (US 2014/0172753A1, hereinafter “Nowozin” ~ IDS).

Regarding claim 1, Nowozin teaches one or more machine-readable media storing instructions for execution by one or more hardware processors, execution of the instructions causing the one or more hardware processors to determine an approximate best machine-learning configuration among a set of machine learning configurations by performing operations comprising (Para 0112: “The computer executable instructions may be provided using any computer-readable media that is accessible by computing based device 504.” Para 0005: “Resource allocation for machine learning is described Such as for selecting between many possible options, for example, as part of an efficient training process for random decision tree training, for selecting which of many families of models best describes data, for selecting which of many features best classifies items.” Options refers to ML configuration.)
(Para 0005: “Resource allocation for machine learning is described such as for selecting between many possible options, for example, as part of an efficient training process for random decision tree training, for selecting which of many families of models best describes data, for selecting which of many features best classifies items.” Para 0031: “FIG. 2 is a graph of information gain against number of training examples…Once more than 500 samples have been received the information gain scores settled down and are clearly separated for features A and B with feature B having a higher information gain score.” Per spec, 0002 machine-learning configurations are defined as “Collectively, the combination of data-preprocessing/featurizing, model/algorithm, and hyperparameter selections is herein also referred to as a “machine-learning configuration.”” In Nowozin Options refers to machine learning parameters/features. Information gain for multiple features is plotted against number of samples. The moment the graph settles down tells by increasing the sample size further does not provide any significant information gain.)
causing the selected machine-learning configuration to be trained on a sampled training dataset having the associated sample size (Para 0080: “The random decision forest may use regression or classification as described in more detail below. During training, parameter values (also referred to as features) are learnt for use at the split nodes and data is accumulated at the leaf Nodes.” Para 0025: “In another example, the samples may be labeled image elements from training images where the system to be modeled is an image classification system. The model selector produces output comprising one or more of the families of models 118 to be used to model the data (samples).”)
(As per fig. 3 confidence interval is calculated of scores/metric for trained options. Options here refers to features (which are machine – learning configurations). Para 0005: “Resource allocation for machine learning is described Such as for selecting between many possible options…In various examples, confidence intervals are calculated for the scores and used to select one or more of the options.”)
pruning the set based on comparisons between the estimated confidence interval of the trained machine-learning configuration and estimated confidence intervals of other machine learning configurations within the set (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.”).

Regarding claim 2, Nowozin teaches the method of claim 1.
Nowozin also teaches wherein the selecting, causing, estimating, and pruning operations are performed iteratively (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.” Per Fig. 3 selecting the features (options), estimation of confidence interval, and removing process is repeated until the desired result is achieved.).

Regarding claim 3, Nowozin teaches the method of claim 2.
Nowozin also teaches wherein the approximate best machine-learning configuration is a last machine-learning configuration remaining within the set upon iterative pruning (Para 0034: “The racing logic 108 is used to calculate 308 a confidence interval for the score for each option. The racing logic 108 identifies those options which meet confidence interval conditions. For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.” The last option that remains is the desired or optimal configuration.).

Regarding claim 4, Nowozin teaches the method of claim 2.
Nowozin also teaches wherein, for each of the machine learning configurations, the associated sample sizes increase progressively over repeated training iterations (Para 0031: “As samples are initially received the information gain score is noisy because only a few samples are available. Once more than 500 samples have been received the information gain scores settled down and are clearly separated for features A and B with feature B having a higher information gain score.” Para 0032: “When the number of training examples is over 500 the confidence interval 206 for feature A's score has a smaller range because there is more certainty about the information gain.” Initially few sample were available, sample size kept increasing. Once more than 500 samples, information gain increases and information gain scores settles down.).

Regarding claim 7, Nowozin teaches the method of claim 6.
Nowozin also teaches wherein an upper bound of the estimated confidence interval is greater than the training value (Per formula in para 0039, upper bound formula in para 0039, the upper bound of the CI will be higher than the training score (or training value) if CI is calculated using training dataset.)
and a lower bound of the confidence interval is smaller than the test value (Per formula in para 0039, Lower bound of CI will be lower than the test score (or test value or information) if CI is calculated using test dataset.).

Regarding claim 8, Nowozin teaches the method of claim 1.
Nowozin also teaches wherein the quality metric measures an accuracy of predictions made by the trained machine-learning configuration (Para 0031: “A and B with feature B having a higher information gain score. The feature selector 114 is designed to take a decision as to whether feature A or feature B has the highest information gain score at an optimal point. That is, after just enough training examples have been received to give an answer which is accurate within a specified error tolerance.” Information gain score are used to find the optimal configuration which produces accurate results (or predictions) within specified error tolerance.).

Regarding claim 9, Nowozin teaches the method of claim 1.
Nowozin also teaches the one or more machine-readable media of claim 1, wherein pruning the set of machine learning configurations comprises determining, among lower bounds of the confidence intervals of the machine-learning configurations within the set, a highest lower bound, and removing any machine-learning configuration from the set whose confidence interval has an upper bound that exceeds the highest lower bound by no more than a prescribed loss tolerance (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302.” Para 0032: “The racing logic may use the confidence intervals to decide whether enough training examples have been received to give an option selection which is accurate within a specified error tolerance.” If Confidence interval of a given option (or configuration) falls outside the CI of the highest scoring option are identified. This is only possible when the lowest bound of CI of the highest scoring option is higher than the upper bound of a CI of a given option if there exist no error or error within specified error tolerance. Those options (or configurations) are removed or pruned and remaining are selected.).

Regarding claim 18, Nowozin teaches A system comprising: one or more hardware processors configured to implement a plurality of processing components for determining an approximate best machine-learning configuration among a set of machine-learning configurations, the processing components comprising (Para 0112: “The computer executable instructions may be provided using any computer-readable media that is accessible by computing based device 504.” Para 0005: “Resource allocation for machine learning is described such as for selecting between many possible options, for example, as part of an efficient training process for random decision tree training, for selecting which of many families of models best describes data, for selecting which of many features best classifies items.” Options refers to ML configuration.)
a training and test component (Fig. 11 shows the training logic component. Para 0030: “In the examples described with reference to FIG. 1 the scoring logic 106 is used to evaluate a score for each of the options 100.” In Para 0030, how evaluation of options/feature is performed which may serve as testing) train, upon selection of one of the machine-learning configurations within the set, the selected machine learning configuration on a sampled training dataset (Para 0005: “Resource allocation for machine learning is described such as for selecting between many possible options, for example, as part of an efficient training process for random decision tree training, for selecting which of many families of models best describes data, for selecting which of many features best classifies items.” Para 0026: “In an example the option selector is a feature selector 120. In this situation the options are features 120 for example, of a corpus of documents or of images of objects. The samples 110 in this situation may be examples of features together with observations of how well those features classify the documents or objects.”)
compute training and test quality metrics associated with the trained machine-learning configuration (Per Fig. 3 confidence interval is calculated based on the scores with a specified accuracy (quality metric). This is determined for each option (or features or model parameters) using training dataset. Para 0032: “A confidence interval is a range of numerical values representing possible values of a score with a specified accuracy.” Para 0030: “For example, the score may be based on a statistic describing behavior of an option…A non-exhaustive list of examples of bounded difference statistics is: variance, entropy, information gain, gini index.” Information gain could be one of the statistic for which score is based on.)
a sampling and scheduling component configured to: compute confidence intervals for the machine-learning configurations from the training and test quality metrics (Para 0032: “The feature selector 114 may have a racing logic 108 which calculates error bars also known as confidence intervals for the information gain scores (or scores of another bounded difference statistic). A confidence interval is a range of numerical values representing possible values of a score with a specified accuracy.” Racing logic calculates confidence interval for training samples. Also Fig. 2 shows the confidence intervals for trained machine learning features based on samples.)
iteratively prune the set of machine-learning configurations based on the confidence intervals, select machine-learning configurations for training by the training and test component (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.”)
and determine, for the selected machine-learning configurations, associated sample sizes for the sampled training dataset (Para 0031: “In the example of FIG. 2 there are two options which are feature A and feature B. although in practice many more options may be present (two are shown for clarity… Once more than 500 samples have been received the information gain scores settled down and are clearly separated for features A and B with feature B having a higher information gain score.” Associated sample size is determined for machine learning features/configurations from training dataset.).

Regarding claim 19, Nowozin teaches the method of claim 18.
Nowozin also teaches wherein the processing components further comprise: a data sampler configured to sample a training dataset based on the sample sizes determined by the sampling and scheduling component for the selected machine-learning configurations (Fig. 1 shows samples are derived from datasets for training and providing scores to features/option. Para 0031: “Once more than 500 samples have been received the information gain scores settled down and are clearly separated for features A and B with feature B having a higher information gain score.” Fig. 2 also plots information gain for multiple features of training samples at different sample sizes.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin (US 2014/0172753A1 ~ IDS) in view of Bergstra et al. (“Random search for hyper-parameter optimization.” ~ IDS).

Regarding claim 5, Nowozin teaches the method of claim 4.
Nowozin does not explicitly teach wherein the associated sample sizes increase geometrically over repeated training iterations.
Bergstra, however, teaches wherein the associated sample sizes increase geometrically over repeated training iterations (Fig. 6 shows trials/sample are done geometrically (increasing by multiple of 2. Training is done iteratively. Section 1 Para 1 and 2. Training is performed iteratively on a training set.).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of Nowozin features/configurations selection method of Nowozin with the sampling method of Bergstra to find the right sampling size that determines the best or better model/configuration at a given computational budget (Bergstra, Fig. 6).

Regarding claim 10, Nowozin teaches the method of claim 1.
Nowozin does not explicitly teach wherein selection of a machine learning configuration for training is based at least in part on training costs associated with reducing the confidence intervals of the machine-learning configurations within the set.
(Fig 6. shows confidence intervals based on computational budget/cost are shrinking as sample/# trial increases. The method to calculate confidence interval is mentioned on Fig 2.).
Same motivation to combine the teachings of Nowozin and Bergstra as claim 5.

Claims 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin (US 2014/0172753A1) in view of Luo (“A review of automatic selection methods for machine learning algorithms and hyperparamter values.”).

Regarding claim 6, Nowozin teaches the method of claim 1.
Nowozin also teaches wherein the confidence interval is estimated based at least in part on a training value of the quality metric as determined for the trained machine-learning configuration on the sampled training dataset (Per Fig. 3 confidence interval is calculated based on the scores with a specified accuracy (quality metric). This is determined for each option (or features or model parameters) using training dataset. Para 0032: “A confidence interval is a range of numerical values representing possible values of a score with a specified accuracy.”).
Nowozin does not explicitly teach and a test value of the quality metric determined for the trained machine-learning configuration based on a sampled test dataset.
Luo, however, teaches and a test value of the quality metric determined for the trained machine-learning configuration based on a sampled test dataset (Section 3.1.1: “First, the same training set is used to train each model. Then the test set is gradually expanded to obtain a progressively more precise estimate of each model’s accuracy together with a confidence bound. When a model is clearly outperformed by another in accuracy, as determined by their confidence bounds, the former is discarded.” Test accuracy refers to test value of quality metric. Trained ML model is tested on test dataset).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of Nowozin features/configurations selection method of Nowozin with the test accuracy measurement of test dataset to determine the promising combination of hyper-parameters and/or more accurate machine learning models. (Luo, Page 9 Para 2).

Regarding claim 11, Nowozin teaches the method of claim 1.
Nowozin does not explicitly teach wherein the approximate best machine-learning configuration is one of one or more machine-learning configurations remaining within the pruned set when a time limit has been reached.
Luo also teaches wherein the approximate best machine-learning configuration is one of one or more machine-learning configurations remaining within the pruned set when a time limit has been reached (Page 3 Para 1: “Third, the researcher trains the machine learning model to automatically optimize the ordinary parameters of the chosen algorithm…This process is repeated until the researcher obtains a model with satisfactory accuracy, runs out of time, or thinks that the model’s accuracy cannot be improved much further any more.” When time limit is reached or evaluation process runs out of time, the best configurations search process will be stopped and the remaining configuration can be selected.).
Same motivation to combine the teachings of Nowozin and Luo as claim 11.

Regarding claim 20, Nowozin teaches the method of claim 18.
Nowozin does not explicitly teach wherein the sampling and scheduling component determines the sample sizes for each of the machine-learning configurations based on a predetermined progressive sampling schedule associated with that machine-learning configuration.
Luo, however, teaches wherein the sampling and scheduling component determines the sample sizes for each of the machine-learning configurations based on a predetermined progressive sampling schedule associated with that machine-learning configuration (Section 4.2 Para 1 and 2: “In the following, we provide some preliminary thoughts on how to use progressive sampling (Provost et al. 1999) to improve search efficiency (Luo, 2015). Our idea is to conduct inexpensive trials on small samples of the data set to eliminate unpromising combinations of machine learning algorithms and hyper-parameter values as much and as early as possible, and to devote more computational resources to fine-tuning promising combinations.”).
Same motivation to combine the teachings of Nowozin and Luo as claim 11.

Claim 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nowozin (US 2014/0172753A1) in view of Bergstra (“Random search for hyper-parameter optimization.”) Luo (“A review of automatic selection methods for machine learning algorithms and hyperparamter values.”).

Regarding claim 12, Nowozin teaches A method comprising: iteratively pruning a set of machine-learning configurations based on a training dataset and a test dataset by using one or more hardware processors to perform operation comprising, in each of a plurality of iterations (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.” Para 0024: “Each of the option selector 102, scoring logic 106 and racing logic 108 are computer implemented using software and/or hardware.”).
training the selected machine-learning configuration based on the sampled training dataset (Para 0005: “Resource allocation for machine learning is described such as for selecting between many possible options, for example, as part of an efficient training process for random decision tree training, for selecting which of many families of models best describes data, for selecting which of many features best classifies items.” Para 0026: “In an example the option selector is a feature selector 120. In this situation the options are features 120 for example, of a corpus of documents or of images of objects. The samples 110 in this situation may be examples of features together with observations of how well those features classify the documents or objects.”) and determining a training accuracy associated with the trained selected machine-learning configuration (Para 0031: “The feature selector 114 is designed to take a decision as to  whether feature A or feature B has the highest information gain score at an optimal point. That is, after just enough training examples have been received to give an answer which is accurate within a specified error tolerance.”)
determining a confidence interval associated with the trained selected machine-learning configuration based at least in part on the training and test accuracies (Para 0032: “The feature selector 114 may have a racing logic 108 which calculates error bars also known as confidence intervals for the information gain scores (or scores of another bounded difference statistic). A confidence interval is a range of numerical values representing possible values of a score with a specified accuracy.” Also Fig. 2 shows the confidence intervals for trained machine learning features based on samples.)
pruning the set of machine-learning configurations based on comparisons between the determined confidence interval and confidence intervals associated with other machine-learning configurations within the set (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.”)
selecting one of the machine-learning configurations remaining within the pruned set for a next iteration (Para 0034: “The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.” The last option that remains is the desired or optimal configuration until new data is available)

Bergstra, however, teaches sampling the training and test datasets in accordance with a sampling schedule associated with a machine-learning configuration selected from the set (Section 5 Para 2: “We evaluated random search by training 1-layer, 2-layer and 3-layer DBNs, sampling from the following distribution.” Section 2.4 Para 2: “We formed experiments for each data set by drawing S = 256 trials from this distribution. The results of these experiments are illustrated in Figures 5 and 6.” Section 2.3 Last Para: “The number of intersecting half-planes was also sampled randomly according to a geometric distribution with parameter 0.195.”)
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of Nowozin features/configurations selection method of Nowozin with the sampling method of Bergstra to find the right sampling size that determines the best or better model/configuration at a given computational budget (Bergstra, Fig. 6).
Neither Nowozin nor Bergstra teach evaluating the trained selected machine-learning configuration based on the sampled test dataset to determine a test accuracy associated with the trained selected machine-learning configuration.
Luo, however, teaches evaluating the trained selected machine-learning configuration based on the sampled test dataset to determine a test accuracy associated with the trained selected machine-learning configuration (Section 3.1.1: “First, the same training set is used to train each model. Then the test set is gradually expanded to obtain a progressively more precise estimate of each model’s accuracy together with a confidence bound. When a model is clearly outperformed by another in accuracy, as determined by their confidence bounds, the former is discarded.”).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the method of Nowozin features/configurations selection method of Nowozin as modified by Nowozin with the test accuracy measurement of test dataset to determine the promising combination of hyper-parameters and/or more accurate machine learning models. (Luo, Page 9 Para 2).

Regarding claim 13, Nowozin, Bergstra, and Luo teach the method claim 12.
Nowozin teaches wherein pruning the set of machine-learning configurations comprises comparing, among the confidence intervals associated with the machine-learning configurations within the set, a confidence interval having a highest lower bound against all other confidence intervals (Para 0034: “The racing logic 108 identifies those options which meet confidence interval conditions. For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.” Also in Fig 2, it shows feature B has higher lower bound than feature. Para 0031. While comparing feature A and feature B, feature B is selected as having highest information gain) and removing from the set of machine-learning configurations any machine-learning (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302.” Para 0032: “The racing logic may use the confidence intervals to decide whether enough training examples have been received to give an option selection which is accurate within a specified error tolerance.” If Confidence interval of a given option (or configuration) falls outside the CI of the highest scoring option are identified. This is only possible when the lowest bound of CI of the highest scoring option is higher than the upper bound of a CI of a given option if there exist no error or error within specified error tolerance. Those options (or configurations) are removed or pruned and remaining are selected.).

Regarding claim 14, Nowozin, Bergstra, and Luo teach the method claim 12.
Nowozin also teaches wherein the sampling schedules associated with the machine learning configurations increase at least a sample size of the sampled training dataset over repeated training of a same machine-learning configuration (Para 0031 and 0032: Per Fig. 2, sample size of training examples increases for machine learning features or options, once it reaches 500 information gain settles down. Para 0034: Options/features evaluation process I repeated until only one option remains.).

Regarding claim 16, Nowozin, Bergstra, and Luo teach the method claim 12.

Nowozin, however, does not teach and the sampled test dataset.
Luo, however, teaches and the sampled test dataset (Section 3.1.1. Last Para: “Then the test set is gradually expanded to obtain a progressively more precise estimate of each model’s accuracy together with a confidence bound.”).
Same motivation to combine the teachings of Nowozin, Bergstra and Luo as in claim 12.

Regarding claim 17, Nowozin, Bergstra, and Luo teach the method claim 12.
Bergstra also teaches wherein the set of machine-learning configurations is iteratively pruned until it consists of only one remaining machine-learning configuration (Para 0034: “For example, options whose confidence intervals do not overlap with the confidence interval of the highest scoring option are identified. The identified options are removed 314 from the list of potential options at step 302 and the process may repeat until only one option remains 312 or only a specified number of options remains.”).

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure – Li et al. (“Hyperband: A Novel Bandit-Based Approach to Hyperparameter Optimization.”). Li teaches hyperparameter/configuration evaluation method. The method is adaptive in nature, which allocates more resources to important hyperparameters while removing the non-important ones. 
An inquiry concerning this communication or earlier communication from the examiner should be directed QAMAR IQBAL whose telephone number is 571-272-2563. The examiner can normally be reached on M-F 10-6pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Q.I/ 
Examiner 
Art unit 2123
05/22/2021